Citation Nr: 0935313	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to December 1, 2004 
for the grant of service connection for prostate cancer to 
include convalescent rating for prostatectomy.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  A claim for service connection for prostate cancer was 
received on December 9, 2004.

2.  The Veteran's claim for service connection for prostate 
cancer was received more than one year after the effective 
date of liberalizing legislation authorizing presumptive 
service connection for prostate cancer in Vietnam veterans 
based on exposure to herbicides.  

3.  A September 2005 rating decision granted service 
connection for prostate cancer, effective December 9, 2004.

4.  No formal or informal claims for service connection for 
prostate cancer were received prior to December 9, 2004.  

5.  In February 2001, the Veteran underwent bilateral pelvic 
lymphadenectomy and radical prostatectomy.  The Veteran's 
claim for service connection for prostate cancer was received 
more than six months after the cessation of surgical 
treatment, and the evidence does not show local recurrence or 
metastasis of prostate cancer.

CONCLUSION OF LAW

The criteria for an effective date prior to December 9, 
2004for the grant of service connection for prostate cancer, 
to include the assignment of a convalescent rating,  have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a January 2005 letter, the RO notified the Veteran of the 
evidence required to substantiate his claim for service 
connection for prostate cancer.  This letter explained VA's 
duty to assist the veteran with the development of his claim 
and informed the veteran what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining in support of his claim.  This 
notice complied with the timing requirements set forth in 
Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

In October 2005, the Veteran expressed disagreement with the 
initial rating assigned for prostate cancer.  The RO did not 
provide the Veteran with additional notice of the evidence 
required to substantiate his claim for a higher initial 
rating.  In Dingess, the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Rather, the RO must issue a Statement of the 
Case (SOC).  Id.  The RO issued an SOC in May 2006 that 
advised the Veteran of the pertinent laws and regulations and 
the reasons for the decision.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The pertinent 
medical records have been obtained and associated with the 
claims file.  The Veteran has also been afforded several VA 
examinations.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist the 
Veteran in developing this claim.  




II.  Analysis of Claim

A.  Effective date for service connection for prostate cancer

The Veteran seeks the assignment of an earlier effective date 
for service connection for prostate cancer.  At the Board 
hearing, the Veteran testified that he would have submitted 
his claim for service connection earlier if he had been aware 
of VA benefits for prostate cancer for Veterans exposed to 
Agent Orange, he would have submitted a claim for service 
connection in 2001.   

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2008).  An informal claim 
must identify the benefits sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id.  A report of 
examination or hospitalization that meets certain criteria 
will be accepted as an informal claim for an increase or to 
reopen provided the report relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2008).  
Evidence received from a private physician or layperson will 
also be accepted as a claim when the evidence is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2008).

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2007); see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Under 38 
C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam 
veteran who has a covered herbicide disease, to include 
prostate cancer.  See 38 C.F.R. § 3.816 (b)(2).

The regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was pending before VA on May 
3, 1989, the effective date of the award will be the later of 
the date such claim was received by the VA or the date 
disability arose.  38 C.F.R. 
§ 3.816(c)(2).  A claim will be considered a claim for 
compensation for a particular herbicide disease if:  (1) The 
claimant's application and other supporting statements and 
submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an 
intent to apply for compensation for the covered herbicide 
disability; or (ii) VA issued a decision on the claim between 
May 3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease, in which VA denied compensation for 
a disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has been 
awarded.  38 C.F.R. 
§ 3.816(c)(2).  Otherwise, the effective date of the award is 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  
38 C.F.R. § 3.816(c)(4).

The Veteran is a "Nehmer class member" within the meaning of 
38 C.F.R. 
§ 3.816(b)(1) and has a "covered herbicide disease" (prostate 
cancer) within the meaning of 38 C.F.R. § 3.816(b)(2).  
However, no claim for service connection for prostate cancer 
was pending before VA on May 3, 1989, and the Veteran did not 
submit a claim for service connection for prostate cancer 
between May 3, 1989 and November 7, 1996, the date that 
prostate cancer was added to the list of diseases associated 
with exposure to herbicide agents.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for prostate cancer must be determined in 
accordance with §§ 3.114 and 3.400.

In a July 2006 brief, the Veteran's representative requested 
an earlier effective date pursuant to 38 C.F.R. § 3.114(a), 
which pertains to effective dates based on liberalizing 
legislation.  As noted, the effective date of the regulation 
which added prostate cancer as a disease presumptively 
associated with herbicide exposure is November 7, 1996.  In 
order to be entitled to retroactive benefits based on 
liberalizing legislation effective prior to the date of the 
Veteran's claim, the evidence must show that he met all 
eligibility criteria for the liberalizing benefit of 
entitlement to service connection for prostate cancer on the 
effective date of the liberalizing law or VA issue.  

The evidence in this case shows that the Veteran was 
diagnosed with prostate cancer after November 7, 1996, 
specifically in December 1999.  Therefore 38 C.F.R. § 3.114 
is not applicable to the Veteran's claim.

Because the requirements of § 3.114 are not met, the Board 
must determine the appropriate effective date based upon 38 
C.F.R. § 3.400.  The Veteran initially filed a claim for 
service connection for prostate cancer on December 9, 2004; 
no formal or informal claims for service connection for 
prostate cancer were received prior to that date.  Although 
the Board acknowledges the Veteran's testimony that he would 
have filed a claim earlier if he had been aware of the 
benefits available to him, under § 3.400, the appropriate 
effective date for a grant of service connection is the date 
of receipt of the claim.  Accordingly, the appropriate 
effective date for the award of service connection for 
prostate cancer is December 9, 2004.




B.  Assignment of a convalescent rating 

Ratings for prostate cancer are assigned according to 
Diagnostic Code 7528.  A Note following Diagnostic Code 7528 
provides that following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115b (2008).

Medical records from Memorial Hospital reflect that the 
Veteran underwent bilateral pelvic lymphadectomy and radical 
retropubic prostatectomy in February 2001.

The Veteran filed a claim for service connection for prostate 
cancer on December 9, 2004.  A September 2005 rating decision 
granted service connection for prostate cancer and assigned a 
20 percent evaluation, effective December 9, 2004, the date 
of receipt of the Veteran's claim.  Subsequently, a September 
2007 rating decision granted a 60 percent evaluation for 
voiding dysfunction, effective December 9, 2004.  

Upon VA examination in July 2005, the examiner noted radical 
prostatectomy in February 2001 with residuals of urinary 
frequency, incontinence and impotence.  The treatment 
undertaken for the condition was radical prostatectomy in 
2001.  The examiner noted that the treatment had been 
completed, and the last treatment date was February 2001.  
The examiner diagnosed prostate cancer, status post radical 
prostatectomy.  

The Veteran had a VA examination in April 2008.  The examiner 
noted that treatment for prostate cancer status post radical 
prostatectomy had been completed, and the last treatment date 
was February 2001.  The examiner indicated that the 
malignancy was in full remission for three years with 
residuals of urinary frequency, urinary incontinence and 
erectile dysfunction.  The Veteran reported that urinary 
incontinence required up to eight pads per day.  The examiner 
noted that there was no metastasis from prostate cancer.  

The Veteran has requested a 100 percent rating for prostate 
cancer for the first six months.  In a statement submitted 
with his VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the Veteran noted that he was totally disabled for 
a period of six months following his surgery and therefore 
believes a convalescent rating is warranted for that time 
period.

The rating criteria provide that a 100 percent rating is 
warranted for a period of six months following the cessation 
of surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Thereafter, if there is no local 
reoccurrence of metastasis, the disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  An initial convalescent rating of 
100 percent is not assignable in this case because the 
Veteran's claim was filed more than six months after the 
cessation of surgical treatment.  There is no evidence in the 
record of local recurrence or metastasis of prostate cancer 
which would warrant a 100 percent rating.  

In summary, the Board finds that there is a preponderance of 
the evidence against the Veteran's claim for an earlier 
effective date for the grant of service connection for 
prostate cancer, to include a convalescent rating for 
prostatectomy.  As there is a preponderance of evidence 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107.  




ORDER

Entitlement to an effective date prior to December 1, 2004 
for the grant of service connection for prostate cancer, to 
include convalescent rating for prostatectomy, is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


